Citation Nr: 0733656	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-37 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for manic 
depressive psychosis.  

2.  Entitlement to service connection for a psychiatric 
disability other than manic depressive psychosis to include 
post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for ear disease.

4.  Entitlement to service connection for hearing loss.  

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The veteran testified at a Travel Board hearing in June 2006.  

The Board notes that the veteran originally filed a claim of 
entitlement to service connection for manic depression in 
November 1986.  By way of a January 1987 rating decision 
service connection for manic depressive psychosis was denied.  
A March 1988 rating decision confirmed the denial.  The 
veteran filed a claim of entitlement to service connection 
for bipolar disorder in January 2000.  The RO construed the 
claim as a claim to reopen the original claim of entitlement 
to service connection for manic depressive psychosis.  In May 
2003 the veteran filed a notice of disagreement with a March 
2003 decision that denied the application to reopen.  In June 
2003 the veteran filed a claim of entitlement to service 
connection for PTSD.  A statement of the case (SOC) was 
issued in July 2004 at which time the RO considered the 
veteran's claim as entitlement to service connection for an 
acquired psychiatric disorder to include manic depressive 
psychosis.  The RO also addressed PTSD in the analysis and 
denial of the veteran's psychiatric claim.  The veteran 
submitted a substantive appeal as to all issues in October 
2004 at which time she reported that she was appealing all 
issues listed on the SOC.  The RO subsequently denied the 
claim of service connection for PTSD in an October 2004 
rating decision and the veteran filed a notice of 
disagreement in June 2005.  Because the RO had already 
considered PTSD in the July 2004 SOC, the Board will consider 
PTSD as part of the broader issue of entitlement to service 
connection for a psychiatric disability other than manic 
depressive psychosis, as noted above.  Furthermore, because 
service connection was originally denied for manic depressive 
psychosis, the Board has characterized the issues on appeal 
as styled above.  

(The claim of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for manic depressive psychosis and the claims for 
entitlement to service connection for a psychiatric 
disability other than manic depressive psychosis and ear 
disease are addressed in the REMAND that follows the decision 
below.)


FINDINGS OF FACT

1.  The veteran does not currently suffer from impaired 
hearing as defined by VA.

2.  The veteran has tinnitus that is likely related to her 
period of military service.


CONCLUSIONS OF LAW

1.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.102, 3.303, 3.385 (2007).

2.  The veteran has tinnitus that is the result of disease or 
injury incurred in active military service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service medical records (SMRs) are associated 
with the claims file.  The veteran underwent an entrance 
examination in October 1974.  Audiometric testing revealed 
puretone thresholds of 10, 0, 0, 0, and 0 decibels in the 
right ear, at 500, 1,000, 2,000, 3000, and 4,000 Hertz, 
respectively and 5, 5, 0, 0, and 0 decibels in the left ear 
at 500, 1,000, 2,000, 3000, and 4,000 Hertz, respectively.  
The veteran was diagnosed with serous otitis of the right ear 
in April 1976.  The veteran's September 1976 separation 
examination included audiometric testing which revealed 
puretone thresholds of 5, 0, 0, 0, and 0 decibels in the 
right ear, at 500, 1,000, 2,000, 3000, and 4,000 Hertz, 
respectively and 5, 5, 0, 0, and 0 decibels in the left ear 
at 500, 1,000, 2,000, 3000, and 4,000 Hertz, respectively.  
The veteran reported ear, nose, and throat trouble on a 
report of medical history that was prepared in conjunction 
with her separation examination.  The veteran's personnel 
records reflect that she served as a key punch operator 
during service.  

The veteran was afforded a VA examination January 2003.  The 
examiner reported that the veteran had normal hearing on 
testing administered at her entrance into service in 1974 and 
at her exit from service in 1976.  The veteran reported 
exposure to loud keypunch noise while serving in the 
military.  She reported hearing loss and tinnitus since the 
mid-1970s.  Examination of the ears, nose, and throat 
revealed that both eardrums were intact but there was 
scarring of both eardrums.  The remainder of the nose and 
throat examination was within normal limits.  The examiner 
diagnosed the veteran with bilateral nerve sensory hearing 
loss and constant tinnitus dating back to the late 1970s.  He 
opined that it was at least as likely as not that the 
veteran's hearing loss and tinnitus was secondary to her 
history of military noise exposure.  

The veteran was also afforded a VA audiometric examination in 
February 2003.  The veteran gave a conflicting report on her 
medical history.  She initially denied a history of medical 
problems with her ears but she later said she has frequent 
infections for which she is treated.  She also reported 
frequent episodes of tinnitus, nausea, and balance problems.  
She reported that tinnitus was present since her military 
service.  Audiometric testing revealed puretone thresholds of 
10, 10, 20, 15, and 25 decibels in the right ear, at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz, respectively, and 0, 5, 
10, 20, and 20 decibels in the left ear, at 500, 1,000, 
2,000, 3,000, and 4,000 Hertz, respectively.  The speech 
recognition score for the right ear was 94 percent.  The 
examiner noted that the speech recognition score for the 
veteran's left ear was not reported because the veteran's 
responses were not consistent with her puretone average and 
the examiner concluded that the speech recognition score for 
the veteran's left ear was not reliable.  The examiner 
reported that the results revealed normal puretone thresholds 
bilaterally.  

Other treatment reports associated with the claims file 
including those from Lindell Hospital, St. Louis University 
Medical Center, Malcolm Bliss Mental Health Center, State of 
Missouri, Community Alternatives, Montana State, Hospital, 
Barnes-Jewish Hospital, J. Molineaux, Ph.D., SLU Care, Forest 
Park Medical Clinic, L. Moore, Ph.D., I. Jatala, M.D., I. 
Ibe, M.D., Dr. R. Williams, Vet Center, St. Joseph Health 
Center, R. Dicker, Ph. D., P. Lurtz, Ph.D., St. Mary's Health 
Center, The Jewish Hospital of St. Louis, records received 
from the Social Security Administration (SSA), and VA 
outpatient treatment reports dated from December 1976 to 
January 2004 are unrelated to the issues of hearing loss and 
tinnitus.  

The veteran provided testimony at a Travel Board hearing in 
April 2007.  She testified that she worked as a key punch 
operator in service and had to wear head gear because the 
machine interfered with hearing.  She said she had ringing in 
her ears while on duty due to the machines.  She said the key 
punch machines she worked with were loud and not like current 
PC keyboards.  She said she was unsure if she sought 
treatment for her ears or hearing problems during service.  
She said she worked with teletype and key punch machines 
eight hours per day.  She testified that she currently has 
the same ringing in her ears that she had while she was in 
service.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  In addition, 
certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred during service if 
the disorder becomes manifest to a compensable degree within 
one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 and Supp.2007); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2007).

In this case, the most recent VA examination does not show 
that the veteran satisfies the criteria found at 38 C.F.R. § 
3.385.  Although the January 2003 VA examiner diagnosed the 
veteran with sensorineural hearing loss that was at least as 
likely as not related to the veteran's military service, the 
examiner failed to report the results of audiometric testing 
and it is not clear whether audiometric testing was performed 
in order to support the diagnosis of sensorineural hearing 
loss as required by VA.  See 38 C.F.R. § 4.85 (2007).  
However, the February 2003 examiner reported audiometric 
findings which did not support a finding of hearing 
impairment as defined by VA.  

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  The veteran claims that she has 
hearing loss that is attributable to her exposure to loud 
teletype and key punch machines during service.  However, the 
veteran's hearing thresholds and the reported word 
recognition score at the February 2003 VA examination did not 
meet the criteria for disability under VA regulations.  The 
Board notes that the veteran is capable of presenting lay 
evidence regarding her belief that she has hearing loss as a 
result of her service.  Nevertheless, where, as here, a 
medical opinion is required to diagnose the condition and to 
provide a nexus opinion to link a current disability to 
service, only a qualified individual can provide that 
evidence.  As a layperson, the veteran is not qualified to 
offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Accordingly, absent a definitive showing of 
her having impaired hearing as defined by § 3.385, her claim 
for service connection for hearing loss must be denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for hearing loss.  Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2007).  

The veteran has reported ringing in her ears since service.  
The veteran's SMRs revealed treatment for serous otitis of 
the right ear in April 1976.  The veteran testified that she 
was exposed to loud key punch and teletype machines during 
service and that she currently has the same ringing in her 
ears that she had while in service.  The January 2003 VA 
examiner opined that the veteran's tinnitus was at least as 
likely as not related to her military service.  The February 
2003 examiner noted that the veteran reported tinnitus 
present since military service.  

The Board notes that the veteran is capable of providing 
information regarding her tinnitus in service and her current 
tinnitus.  Espiritu, supra.

In deciding this issue the Board has considered the 
provisions of 38 U.S.C.A. § 5107 (benefit-of-the-doubt 
doctrine).  Under the of benefit-of-the-doubt standard, when 
a veteran seeks benefits and the evidence is in relative 
equipoise regarding any issue material to the determination 
of a matter, the law dictates that the benefit of the doubt 
belongs to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert, supra, at 54.  The Board has considered the 
benefit-of-the-doubt doctrine, and finds that the record 
provides at least an approximate balance of negative and 
positive evidence on the merits in deciding the remaining 
element, a nexus between the current disability and the 
veteran's military service.

First, as noted, the veteran was treated for right serous 
otitis in service.  Next, the only opinion of record, that of 
the January 2003 VA examiner, concludes that the veteran's 
tinnitus is at least as likely as not related to service.  
The Board notes that the veteran testified that she noticed 
the tinnitus in service and that she had noticed it since 
service, which supports a showing of continuity of 
symptomatology after service.  

On the basis of the above analysis, and after consideration 
of all of the evidence, especially the veteran's credible 
testimony regarding noise exposure and her symptoms in 
service and thereafter, the Board finds that there is an 
approximate balance of positive and negative evidence, and 
that it is therefore at least as likely as not that the 
veteran's tinnitus is related to military service.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra, at 57-
58.

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The RO wrote to the veteran in September 2002 and notified 
her of the evidence/information required to substantiate the 
claims of service connection for hearing loss and tinnitus.  
She was informed of the elements to satisfy in order to 
establish service connection.  She was advised to submit any 
evidence she had to show that she had a current disability 
and to identify sources of evidence/information that the 
veteran wanted the RO to obtain on her behalf.   

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claims.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Additionally, in a March 2006 letter, the veteran was told of 
the criteria used to award disability ratings and the 
criteria for assigning an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, VA outpatient treatment 
reports, and private treatment reports in developing the 
veteran's claims.  The veteran was afforded several VA 
examinations.  The veteran has not alleged that there is any 
outstanding evidence that would support her contentions.  The 
Board is not aware of any outstanding evidence.  Therefore, 
the Board finds that the VA has complied with the duty-to-
assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R 
§ 3.159(c)-(e) (2007).  


ORDER

Entitlement to service connection for hearing loss is denied.  

Entitlement to service connection for tinnitus is granted.




REMAND

After review of the claims file the Board has determined that 
a remand is necessary with regard to the claim of whether new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for manic depressive 
psychosis and the claims for entitlement to service 
connection for a psychiatric disability other than manic 
depressive psychosis to include PTSD and ear disease.  

The Board notes that the RO denied a claim of entitlement to 
service connection for manic depressive psychosis in a 
January 1987 rating decision.  A March 1988 rating decision 
confirmed the denial.  The veteran filed a claim of 
entitlement to service connection for bipolar disorder in 
January 2000.  The veteran also filed claims of entitlement 
to service connection for hearing loss and tinnitus June 
2002.  The veteran submitted a statement at the same time and 
also reported "ear problems."  In the March 2003 rating 
decision the RO construed the January 2000 bipolar claim as a 
claim to reopen the original claim of entitlement to service 
connection for manic depressive psychosis and also considered 
a claim of entitlement to service connection for ear disease.  
The RO reopened and denied the manic depressive psychosis 
claim in a March 2003 rating decision and also denied the 
other service connection claims.  A statement of the case was 
issued in July 2004 at which time the RO considered the 
veteran's psychiatric claim as entitlement to service 
connection for an acquired psychiatric disorder to include 
manic depressive psychosis.  As noted above, the SOC also 
addressed PTSD in the analysis and denial of the veteran's 
psychiatric claim.  The veteran submitted a substantive 
appeal in October 2004 at which time she reported that she 
was appealing all issues listed on the SOC.  Because the RO 
considered PTSD in the July 2004 SOC the Board will consider 
PTSD as part of the broader issue of entitlement to service 
connection for a psychiatric disability other than manic 
depressive psychosis as noted above.  

The Board notes that, while the RO sent the veteran letters 
dated in January 2000, September 2002, July 2003, and March 
2006, the RO failed to include mention of the new and 
material claim of entitlement to manic depressive psychosis 
or the claims of entitlement to service connection for a 
psychiatric disability other than manic depressive psychosis 
and ear disease.  Similarly, it does not appear that the 
veteran has been sent the necessary notice, in compliance 
with 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), that 
relates directly to her claim for service connection for 
PTSD.  The Board notes that the RO sent the veteran a July 
2003 letter with regard to the PTSD claim and generally 
advised her of the evidence/information required to 
substantiate a claim for entitlement to service connection.  
However, the veteran has not been specifically informed of 
the type of information or evidence necessary to substantiate 
a claim of service connection for PTSD, which differs from 
the usual service connection claim, as well as which evidence 
VA would seek to provide and which information or evidence 
the veteran was to provide.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Given the strict interpretation 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007)) by the United States Court of 
Appeals for Veterans Claims (Court), the Board will remand in 
order to ensure that the veteran receives the notice she is 
entitled to receive.

The veteran's SMRs reveal treatment for serous otitis of the 
right ear in April 1976.  VA Outpatient treatment reports 
dated in April 2001 reveal a diagnosis of chronic external 
otitis of the right ear.  The January 2003 VA examiner 
reported that the veteran had scarring of both eardrums.  The 
examiner did not provide a diagnosis of any chronic 
disability.  The veteran reported a history of frequent ear 
infections at the time of the February 2003 VA examination.  
Consequently, the veteran should be afforded a VA examination 
to determine whether she now suffers from a chronic ear 
disability related to service.  

The veteran's SMRs also reflect that in March 1975 the 
examiner felt that the veteran should be weaned off of 
valium.  It appears that the valium was used for some sort of 
spasms.  The veteran reported depression/excess worry on the 
report of medical history prepared in conjunction with her 
September 1976 separation examination.  The veteran's SMRs 
are otherwise negative for any reference to treatment for or 
a diagnosis of a psychiatric disability.  The veteran was 
afforded a VA examination in January 2003 at which time she 
was diagnosed with bipolar disorder.  The examiner reported 
that the SMRs were negative for any treatment for "emotional 
problems."  The voluminous medical records contained in the 
claims file, including those from Lindell Hospital, St. Louis 
University Medical Center, Malcolm Bliss Mental Health 
Center, State of Missouri, Community Alternatives, Montana 
State, Hospital, Barnes-Jewish Hospital, J. Molineaux, Ph.D., 
SLU Care, Forest Park Medical Clinic, L. Moore, Ph.D., I. 
Jatala, M.D., I. Ibe, M.D., Dr. R. Williams, Vet Center, St. 
Joseph Health Center, R. Dicker, Ph. D., P. Lurtz, Ph.D., St. 
Mary's Health Center, The Jewish Hospital of St. Louis, SSA 
disability records, and VA outpatient treatment reports dated 
from December 1976 to January 2004, reveal a variety of 
diagnoses including bipolar disorder, bipolar affective 
disorder, dissociative disorder, schizoaffective disorder, 
manic depressive illness, and PTSD.  Consequently, it is not 
clear whether each diagnosis is appropriate and a VA 
psychiatric examination is necessary in order to clarify this 
issue.  The Board notes that veteran's treating psychologist 
at a Vet Center provided an opinion dated in August 2005 
linking the veteran's PTSD to various incidents of military 
sexual trauma.  

The veteran testified that she was sexually assaulted by a 
Sergeant Brown while in service.  She said she went on a date 
with Sergeant Brown in November 1975 and woke up with 
bruising in between her thighs and no clothes on her bottom 
half.  She said she informed a friend and another officer (M. 
R.) of the incident.  She said she was stationed in West 
Germany at that time.  The veteran testified that she married 
her husband who was also in the military in January 1976.  
She said that he physically beat her in the face and chest 
the day before she married him.  She said she did not report 
the incident to military authority because she was ashamed.  
She said she told the best man in her wedding that she was 
beaten by her husband.  She also testified that she was given 
valium while in service.  She was unsure if the valium was 
prescribed for mental illness.  The veteran testified that 
she began receiving treatment for psychiatric disabilities 
within a year of her discharge from service at the Yeatman 
Health Center until she was switched to Hopewell.  She said 
she began seeking mental health treatment at VA in the 1970s 
after she sought treatment at Yeatman.  

The veteran submitted several stressor statements regarding 
sexual assaults which occurred during service.  The RO 
attempted to verify the claimed assault by Sergeant Brown by 
contacting Mr. M. R. who denied any knowledge of the claimed 
assault and submitted a statement dated in August 2003 to 
that effect.  The veteran's childhood friend, D. McC., also 
submitted a statement dated in September 2003.  Ms. McC. 
reported that she received a letter from the veteran while 
the veteran was in service in which the veteran reported that 
she was unaware how she ended up in bed with Sergeant Brown.  

The Board notes that it does not appear that any records from 
Yeatman Health Center were requested.  The veteran testified 
that this was where she sought treatment for her psychiatric 
disabilities within one year of service.  The RO requested 
records from Metropolitan St. Louis Psychiatric Center in 
April 2004.  A May 2004 response revealed that the veteran's 
records had been shipped for microfilming and that a request 
should be re-submitted in nine to twelve months.  It does not 
appear that these records were ever requested again.  Also, 
Hopewell Center responded to a request for information in May 
2004 and reported that the veteran's file was closed in 1993.  
However, the records were not provided and it is not clear 
whether the records were destroyed.  Any records not already 
associated with the claims file should be requested including 
any VA records promulgated after January 2004.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000 is completed.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007).  
Specifically, the RO must apprise 
the veteran of the requirement that, 
in accordance with 38 C.F.R. § 
3.156, new and material evidence be 
received in order to reopen her 
previously denied manic depressive 
psychosis.  The Board notes that the 
claim to reopen was received in 
January 2000, prior to the August 
2001 amendment to 38 C.F.R. § 3.156.  
She should be told of the bases for 
the January 1987 and March 1988 RO 
denials and consequently what is now 
required to reopen.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  
The veteran should also be 
instructed as to what is required to 
substantiate the underlying service 
connection claim with respect to 
manic depressive psychosis.  Id.  
The veteran should also be also be 
instructed as to what is required to 
substantiate the claims of 
entitlement to service connection 
for a psychiatric disability other 
than manic depressive psychosis to 
include PTSD and ear disease ear 
disease claim.  

With respect to the PTSD issue, the 
veteran should be specifically told 
of the information or evidence she 
should submit and of the information 
or evidence that VA will obtain with 
respect to her claim of service 
connection for PTSD.  Specifically, 
the veteran should be told to submit 
detailed information regarding her 
claimed in-service stressor(s), 
including the dates, times, and 
locations of the claimed stressors, 
and the parties involved.  38 
U.S.C.A. § 5103(a) (West 2002).  
Among other things, the veteran 
should be told to submit any 
pertinent evidence in her 
possession, to include any 
information (her own statement, for 
example) regarding her alleged 
stressors.  In addition, the veteran 
should be informed that in cases 
involving personal assault, evidence 
from sources other than the service 
records may corroborate the 
veteran's account of the stressor 
incident.  38 C.F.R. § 3.304(f)(3) 
(2007).  She should be instructed 
regarding the specific types of 
evidence that may be used to 
corroborate the personal assault.  

2.  Contact the veteran to obtain 
the names and addresses of all 
medical care providers who have 
treated her for any psychiatric 
disability or an ear disability.  
After securing the necessary 
releases, obtain those records that 
have not previously been secured.  
Specifically request treatment 
reports from Yeatman Health Center, 
Metropolitan St. Louis Psychiatric 
Center, Hopewell Center, and all VA 
treatment records dated after 
January 2004.  

3.  The veteran should be asked to 
provide details regarding each 
stressful experience that she 
believes led to her having PTSD.  An 
attempt to verify the occurrence of 
the veteran's claimed in-service 
stressors should be made.  All 
agencies that might assist in this 
investigation should be contacted.  
Any information obtained should be 
associated with the claims file.  If 
the search efforts produce negative 
results, documentation to that 
effect should be placed in the 
claims file.

4.  The veteran should be afforded a 
VA psychiatric examination.  The 
claims file should be reviewed by 
the examiner as part of the 
examination.  All indicated studies, 
tests, and evaluations deemed 
necessary should be performed, but 
should specifically include 
psychological testing that includes 
tests to determine whether the 
veteran in fact has PTSD and to 
determine the veteran's current 
psychiatric diagnoses.  The examiner 
should determine whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been 
satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner 
should comment upon the link between 
the current symptomatology and any 
in-service stressor reported by the 
veteran.  If PTSD is not diagnosed, 
the examiner should indicate the 
appropriate diagnosis and provide an 
opinion regarding the likelihood 
(i.e., at least as likely as not or 
not at least as likely as not) that 
each current psychiatric disability 
is related to the veteran's military 
service.  The report of examination 
should include the complete 
rationale for all opinions 
expressed.

5.  The veteran should also be 
afforded a VA examination to 
determine whether she has any 
current ear disease which is 
attributable to military service 
including treatment for serous 
otitis of the right ear in April 
1976.  The examiner should indicate 
the appropriate diagnosis and 
provide an opinion regarding the 
likelihood (i.e., at least as likely 
as not or not at least as likely as 
not) that any current ear disease is 
related to the veteran's military 
service.  The report of examination 
should include the complete 
rationale for all opinions 
expressed.

(The veteran is hereby notified that 
it is the veteran's responsibility 
to report for the examinations and 
to cooperate in the development of 
the case, and that the consequences 
of failure to report for a VA 
examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 
(2007).)  

6.  Thereafter, review the claims 
file to ensure that the requested 
development has been completed.  In 
particular, review the requested 
examination reports to ensure they 
are responsive to and in complete 
compliance with the directives of 
this remand, and if they are not, 
take corrective action.

7.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues remaining on 
appeal.  If any benefit sought is 
not granted, the veteran and her 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


